Name: Commission Regulation (EC) No 604/94 of 18 March 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 57 000 tonnes of barley held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/2 Official Journal of the European Communities 19 . 3 . 94 COMMISSION REGULATION (EC) No 604/94 of 18 March 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 57 000 tonnes of barley held by the Italian intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 24 March 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 26 May 1994. 3 . Tenders must be lodged with the Italian interven ­ tion agency : Azienda di Stato per gli interventi nel mercato agricolo (AIMA), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 ('), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present market situation , a standing invi ­ tation to tender for the resale on the internal market of 57 000 tonnes of barley held by the Italian intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall issue a standing invitation to tender for the resale on the internal market of 57 000 tonnes of barley held by it in accordance with Regulation (EEC) No 2131 /93 . Via Palestro 81 , 1-00100 Rome, (tel . 49 49 91 ; telex : 620331 ). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and average prices of the various lots sold . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22 . O OJ No L 191 , 31 . 7. 1993, p. 76 . O OJ No L 21 , 26 . 1 . 1994, p. 1 .